Case 2:18-cv-10987-NGE-MKM
              Case: 19-1952 Document:
                            ECF No. 6031-1
                                        filed Filed:
                                              05/29/20
                                                     05/29/2020
                                                          PageID.1214
                                                                  Page: Page
                                                                        1    1 of 10(1 of 10)




                            UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT
                                 100 EAST FIFTH STREET, ROOM 540
    Deborah S. Hunt             POTTER STEWART U.S. COURTHOUSE              Tel. (513) 564-7000
        Clerk                       CINCINNATI, OHIO 45202-3988            www.ca6.uscourts.gov




                                                 Filed: May 29, 2020

 Mr. Robert Nathan Dare
 Clark Hill
 500 Woodward Avenue
 Suite 3500
 Detroit, MI 48226

 Mr. Jack Warren Schulz
 Schulz Gotham
 P.O. Box 44855
 Detroit, MI 48244

 Ms. Anne-Marie V. Welch
 Clark Hill
 151 S. Old Woodward Avenue
 Suite 200
 Birmingham, MI 48009

                      Re: Case No. 19-1952, Dima Sukari v. Akebono Brake Corporation
                          Originating Case No. : 2:18-cv-10987

 Dear Counsel,

    The Court issued the enclosed opinion today in this case.

                                                 Sincerely yours,

                                                 s/Cathryn Lovely
                                                 Opinions Deputy

 cc: Mr. David J. Weaver

 Enclosure

 Mandate to issue
Case 2:18-cv-10987-NGE-MKM
              Case: 19-1952 Document:
                            ECF No. 6031-2
                                        filed Filed:
                                              05/29/20
                                                     05/29/2020
                                                          PageID.1215
                                                                  Page: Page
                                                                        1    2 of 10(2 of 10)



                          NOT RECOMMENDED FOR PUBLICATION
                                 File Name: 20a0309n.06

                                            No. 19-1952

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT
                                                                                         FILED
  DIMA SUKARI,                                            )                        May 29, 2020
                                                          )                    DEBORAH S. HUNT, Clerk
         Plaintiff-Appellant,                             )
                                                          )
  v.                                                      )      ON APPEAL FROM THE
                                                          )      UNITED STATES DISTRICT
  AKEBONO BRAKE CORPORATION,                              )      COURT FOR THE EASTERN
                                                          )      DISTRICT OF MICHIGAN
         Defendant-Appellee.                              )
                                                          )



        BEFORE: MOORE, McKEAGUE, and READLER, Circuit Judges.

        CHAD A. READLER, Circuit Judge. Dima Sukari contends she was terminated from

 her position at Akebono Brake Corporation due to her osteoarthritis, a bone disorder that qualifies

 her as disabled under the Americans with Disabilities Act. But the record reveals legitimate

 motivations for her termination, including Sukari’s poor attendance record. That and other

 considerations led the district court to grant summary judgment to Akebono. Following review,

 we AFFIRM the judgment below.

                                       I. BACKGROUND

        Dima Sukari was hired by Akebono Brake Corporation to work as a compensation analyst

 in the company’s human resources department. Initially, Sukari’s primary duties were to prepare

 reports and analyze compensation data. Later in her tenure, she was also given customer service

 duties, which included meeting with Akebono managers and employees to discuss compensation
Case 2:18-cv-10987-NGE-MKM
              Case: 19-1952 Document:
                            ECF No. 6031-2
                                        filed Filed:
                                              05/29/20
                                                     05/29/2020
                                                          PageID.1216
                                                                  Page: Page
                                                                        2    3 of 10(3 of 10)

 Case No. 19-1952, Sukari v. Akebono Brake Corporation


 related matters, such as 401(k) plans. Sukari worked at Akebono for about two years before the

 company terminated her employment.

        Sukari suffers from osteoarthritis—a joint and bone disorder that affects her movement

 ability and daily activities. During particularly bad episodes, Sukari can barely move. Due to her

 condition, Sukari requested and received accommodations from Akebono. They included use of

 a standing desk at work as well as Family and Medical Leave Act arrangements, which allowed

 her to request intermittent FMLA leave. Sukari alleges that she also requested to work from home

 during difficult flare-ups, a request she says Eric Torigian, the Vice President of HR, denied,

 despite the fact that her previous supervisors had allowed her to do so (a contention those

 supervisors deny).

        Sukari’s tenure at Akebono was marked by severe attendance issues. Those issues trace

 back to the very start of her time at Akebono—she showed up two days late for her first day.

 Sukari says her absence was the result of a car accident on her way into work. Six months later,

 in Sukari’s performance review, her supervisor noted that Sukari only “partially meets

 expectations” when it comes to work attendance.

        Sometime later, Torigian and another employee, Erin Snygg, attempted to meet with Sukari

 to discuss Snygg’s promotion, which made her Sukari’s supervisor. Torigian and Snygg wanted

 to discuss Sukari’s attendance issues and to set forward-looking attendance expectations. The first

 attempt to meet was rescheduled because Sukari unexpectedly missed the meeting. When the

 meeting finally occurred, Snygg explained to Sukari that she needed to have a consistent schedule

 during which she could be relied on to be in the office. Sukari’s job was a customer-service-based

 position, and Torigian had placed an emphasis on HR employees being present in the office to

 enhance HR offerings to employees. Snygg also explained that Sukari’s twelve absences that year



                                                 2
Case 2:18-cv-10987-NGE-MKM
              Case: 19-1952 Document:
                            ECF No. 6031-2
                                        filed Filed:
                                              05/29/20
                                                     05/29/2020
                                                          PageID.1217
                                                                  Page: Page
                                                                        3    4 of 10(4 of 10)

 Case No. 19-1952, Sukari v. Akebono Brake Corporation


 already exceeded the five “absent-salary days” allowed annually. The meeting ended with an

 action item for Sukari: improve attendance. Yet the day after Sukari set her core hours, she left

 the office two hours before the end of her established schedule. And over the next month, Sukari

 requested an “absent day” to attend to a court matter, even though absent days are designed for

 unplanned absences.

        Sukari’s attendance issues manifested again a few weeks later. At the time, Snygg was on

 maternity leave and Torigian was acting as Sukari’s supervisor. Sukari had scheduled vacation

 leave from February 15 through February 23. Torigian knew that Sukari would be taking a half-

 day prior to her scheduled vacation. But on February 13, two days before Sukari’s leave, she told

 Torigian she needed to leave early to buy luggage for her trip. Sukari’s departure led Torigian to

 believe that the 13th was Sukari’s scheduled half-day, with her vacation beginning on the 14th.

 Even then, Sukari did not work a half-day; she left work at 8:00 a.m. to buy luggage for her trip,

 and the building records show she did not return on the 13th or 14th.

        Sukari was scheduled to return to work on February 26. But she informed Torigian that

 her flight home was overbooked, meaning she would not be returning to work until the 27th.

 Sukari, however, acknowledges that she did not pursue a flight on a different airline, and that she

 received a free flight voucher for being rescheduled. And yet when she landed the on the 27th,

 she texted Torigian that she was too “exhausted and bloated” to work. It was not until the 28th

 that Sukari returned to the office.

        Torigian had seen enough. At his request, Snygg emailed him written summaries of both

 Sukari’s attendance issues as well as recent attendance-related meetings they had with Sukari.

 After reviewing that information, Torigian decided to terminate Sukari’s employment. Torigian

 informed Sukari of his decision on March 1st.



                                                 3
Case 2:18-cv-10987-NGE-MKM
              Case: 19-1952 Document:
                            ECF No. 6031-2
                                        filed Filed:
                                              05/29/20
                                                     05/29/2020
                                                          PageID.1218
                                                                  Page: Page
                                                                        4    5 of 10(5 of 10)

 Case No. 19-1952, Sukari v. Akebono Brake Corporation


        That termination prompted this action.        In her complaint, Sukari alleged that her

 termination was based upon her osteoarthritis, in violation of the Americans with Disabilities Act

 and the Michigan Persons with Disabilities Civil Rights Act. She alleges that Akebono also

 violated those statutes by failing to accommodate her disability, and that Akebono separately

 violated the FMLA. The district court granted summary judgment to Akebono on all claims. On

 appeal, Sukari challenges the district court’s findings that (1) Akebono did not violate the ADA

 when it terminated Sukari, (2) Akebono did not fail to accommodate Sukari in violation of the

 ADA, and (3) Akebono did not retaliate against Sukari for exercising her rights under the FMLA.

                                         II. ANALYSIS

        A grant of summary judgment, which we review de novo, is “proper when the moving

 party shows that there is ‘no genuine dispute as to any material fact and the movant is entitled to

 judgment as a matter of law.’” Demyanovich v. Canon Plating & Coatings, L.L.C., 747 F.3d 419,

 433 (6th Cir. 2014) (quoting Fed. R. Civ. P. 56(a)). “A genuine dispute exists when there is

 sufficient evidence on which the jury could reasonably find for the nonmoving party.” Id.

        Sukari’s Termination Did Not Violate The ADA. The ADA prohibits an employer from

 discriminating against a qualified employee based upon the employee’s disability. Daugherty v.

 Sajar Plastics, Inc., 544 F.3d 696, 702–03 (6th Cir. 2008). To establish a prima facie disability

 discrimination claim based upon unlawful termination, Sukari must show: “1) [] she is disabled;

 2) otherwise qualified for the position, with or without reasonable accommodation; 3) suffered an

 adverse employment decision; 4) [Akebono] knew or had reason to know of [Sukari’s] disability;

 and 5) [Sukari’s] position remained open while [Akebono] sought other applicants or [Sukari] was

 replaced.” Id. For Sukari’s disability to be actionable, it must have been the “but for” cause of




                                                 4
Case 2:18-cv-10987-NGE-MKM
              Case: 19-1952 Document:
                            ECF No. 6031-2
                                        filed Filed:
                                              05/29/20
                                                     05/29/2020
                                                          PageID.1219
                                                                  Page: Page
                                                                        5    6 of 10(6 of 10)

 Case No. 19-1952, Sukari v. Akebono Brake Corporation


 her termination. Demyanovich, 747 F.3d at 433; Arthur v. Am. Showa, Inc., 625 F. App’x 704,

 707 (6th Cir. 2015).

        One way for a plaintiff to establish an ADA-based discrimination claim is through the

 McDonnell Douglas burden-shifting framework.          Under that framework, Sukari must first

 establish a prima facie case of disability discrimination. Whitfield v. Tennessee, 639 F.3d 253, 259

 (6th Cir. 2011). If she does, the burden shifts to Akebono to put forth a non-discriminatory reason

 for terminating Sukari. Id. And if Akebono meets its burden as well, the ball bounces back into

 Sukari’s court, who must then show that Akebono’s stated motives for her termination were

 pretextual. Id. The district court found that Sukari’s claim failed at three independent junctures:

 (1) she was neither replaced by a new employee nor did Akebono seek a replacement,

 (2) Akebono’s reasons for terminating her were not pretextual, and (3) her disability was not the

 “but for” cause of her termination. We can resolve Sukari’s claim on the first ground alone.

        For purposes of articulating a prima facie claim under the ADA, an “employee is replaced

 only where ‘another employee is hired or reassigned to perform [her] duties.’”             Webb v.

 ServiceMaster BSC LLC, 438 F. App’x 451, 454 (6th Cir. 2011) (quoting Grosjean v. First Energy

 Corp., 349 F.3d 332, 336 (6th Cir. 2003)). Acknowledging that no new employee was hired to

 replace her, Sukari instead contends that a co-worker was assigned to take her position. Where a

 plaintiff’s roles and responsibilities are re-assigned or redistributed among current employees—as

 opposed to reassigned completely to one other employee—the position is not considered

 “replaced.” Id. (finding, in the context of an age discrimination claim, that “spreading the former

 duties of a terminated employee among the remaining employees does not constitute replacement”

 (quoting Lilley v. BTM Corp., 958 F.2d 746, 752 (6th Cir. 1992))). This describes Sukari’s

 circumstances. Her duties were assumed by her former co-workers, one of whom also received an



                                                  5
Case 2:18-cv-10987-NGE-MKM
              Case: 19-1952 Document:
                            ECF No. 6031-2
                                        filed Filed:
                                              05/29/20
                                                     05/29/2020
                                                          PageID.1220
                                                                  Page: Page
                                                                        6    7 of 10(7 of 10)

 Case No. 19-1952, Sukari v. Akebono Brake Corporation


 updated job title—from “HRIS Analyst III” to “Compensation & Benefits Analyst”—an indication

 the employee did not fully replace Sukari, but instead subsumed some of her duties into his role.

 The rest were distributed among Snygg and members of the Finance Department, or lost to

 automation. We thus agree with the district court that Sukari’s duties are more properly classified

 as “redistributed,” rather than characterizing her position as being “replaced.”

         Sukari also claims that Akebono’s stated reasons for terminating her are pretext, with the

 actual reason being her disability. We need not examine pretext here because it is clear that Sukari

 fails to establish a prima facie case of discrimination. See Whitfield, 639 F.3d at 259 (noting that

 the plaintiff only has the burden to prove an employer’s motives were pretextual after the plaintiff

 has made out a prima facie case and after the employer has offered a non-discriminatory rationale

 for their action). And for the reasons just explained, Sukari fails to satisfy that condition

 precedent—she does not make out a prima facie case, which dooms her ADA claim.

        Akebono Did Not Fail To Accommodate Sukari. Sukari next disputes the district court’s

 rejection of her ADA-based failure to accommodate claim. To make out a prima facie case of a

 failure to accommodate claim, Sukari must show: “(1) she [is] disabled . . . ; (2) she [is] otherwise

 qualified for her position, with or without reasonable accommodation; (3) [Akebono] knew or had

 reason to know about her disability; (4) she requested an accommodation; and (5) [Akebono] failed

 to provide the necessary accommodation.” Brumley v. UPS, 909 F.3d 834, 839 (6th Cir. 2018).

        The district court rejected Sukari’s claim on two grounds. One, that Sukari failed to request

 an accommodation. Sukari v. Akebono Brake Corp., Case No. 18-10987, 2019 WL 3456842, at

 *6 (E.D. Mich. July 31, 2019). And two, even if Sukari had requested a work-from-home

 accommodation, she could not show she was “otherwise qualified” for the position. Id. In her

 appellate briefing, Sukari does not challenge the district court’s finding that she was not “otherwise



                                                   6
Case 2:18-cv-10987-NGE-MKM
              Case: 19-1952 Document:
                            ECF No. 6031-2
                                        filed Filed:
                                              05/29/20
                                                     05/29/2020
                                                          PageID.1221
                                                                  Page: Page
                                                                        7    8 of 10(8 of 10)

 Case No. 19-1952, Sukari v. Akebono Brake Corporation


 qualified.”    Having failed to challenge that conclusion in this Court, Sukari’s failure to

 accommodate claim fails. See Island Creek Coal Co. v. Wilkerson, 910 F.3d 254, 256 (6th Cir.

 2018).

          Sukari Was Not Terminated For Exercising Her Rights Under The FMLA. Lastly, Sukari

 argues her employment was terminated because she obtained and used FMLA coverage. To

 establish a prima facie case for an FMLA retaliation claim, Sukari must show: “(1) [she] was

 engaged in an activity protected by the FMLA; (2) [Akebono] knew that she was exercising her

 rights under the FMLA; (3) after learning of [Sukari]’s exercise of FMLA rights [Akebono] took

 an employment action adverse to her; and (4) there was a causal connection between the protected

 FMLA activity and the adverse employment action.” Donald v. Sybra, Inc., 667 F.3d 757, 761

 (6th Cir. 2012) (quoting Killian v. Yorozu Auto. Tenn., Inc. 454 F.3d 549, 556 (6th Cir. 2006)).

 If she does so, the burden shifts to Akebono to provide a legitimate, non-retaliatory reason for her

 termination, before the burden shifts back to Sukari to demonstrate pretext. See id. at 761–62.

          There seems to be little dispute between the parties that Sukari has established the first two

 elements of a prima facie claim. On January 15, she requested information on FMLA. On January

 30, she was approved for intermittent FMLA leave. And on March 1, she was fired.

          Sukari contends she has also met the third—a causal connection between her request for

 FMLA coverage and her termination—due to the temporal proximity between those two events.

 Here, a causal connection analysis raises complicated issues related to the temporal proximity

 between Sukari’s request for and use of FMLA leave and her termination, as well as the role of

 intervening events between her protected activity and her termination. See Kuhn v. Washtenaw

 County, 709 F.3d 612, 628 (6th Cir. 2013) (finding, in the Title VII context, that the plaintiff did

 not show the casual connection required for a prima facie case partly because “‘an intervening



                                                    7
Case 2:18-cv-10987-NGE-MKM
              Case: 19-1952 Document:
                            ECF No. 6031-2
                                        filed Filed:
                                              05/29/20
                                                     05/29/2020
                                                          PageID.1222
                                                                  Page: Page
                                                                        8    9 of 10(9 of 10)

 Case No. 19-1952, Sukari v. Akebono Brake Corporation


 legitimate reason’ to take an adverse employment action ‘dispels an inference of retaliation based

 on temporal proximity’” (quoting Wasek v. Arrow Energy Servs., Inc., 682 F.3d 463, 472 (6th Cir.

 2012)); Wasek, 682 F.3d at 471–72 (finding that the plaintiff could not meet the causation prong

 of his prima facie Title VII sexual harassment retaliation case because “[a]ll of the available

 evidence, including [plaintiff]’s own deposition, indicates that the ban was a result of [plaintiff]

 leaving his work site” and “[plaintiff]’s decision to leave the worksite was an intervening event”);

 cf. Mickey v. Zeidler Tool & Die Co., 516 F.3d 516, 525 (6th Cir. 2008) (explaining that temporal

 proximity alone is sufficient to establish a prima facie case of retaliation when an employer

 “immediately retaliates against an employee upon learning of his protected activity” meaning

 “little other than protected activity could motivate the retaliation”). Here, Sukari’s recurring

 attendance issues culminated in her unauthorized extension of her scheduled vacation, two days

 on the front end, and two days on the back, all of which occurred after her request for FMLA

 coverage.

        Nonetheless, we need not resolve Sukari’s claim definitively on prima facie case grounds.

 For it is quite apparent that, even if she has met that burden, she falls far short of demonstrating

 that Akebono’s reason for her termination—her attendance issues—was pretext for taking FMLA

 leave. Sukari notes that she had not utilized all of her authorized vacation time when she was

 terminated, but the issue is whether she took unauthorized (not authorized) leave. She argues that

 other employees, most notably Snygg, were not counseled for similar attendance issues, but she

 fails to account for Snygg’s position as her supervisor or to demonstrate that Snygg’s behavior

 was similar. See Ercegovich v. Goodyear Tire & Rubber Co., 154 F.3d 344, 352 (6th Cir. 1998).

 Sukari suggests that Torigian did not rely on appropriate documentation in deciding to terminate

 her, but any dispute over the veracity of the documentation on which Torigian relied does not



                                                  8
Case 2:18-cv-10987-NGE-MKM
              Case: 19-1952 Document:
                            ECF No. 6031-2
                                        filed 05/29/20
                                              Filed: 05/29/2020
                                                         PageID.1223
                                                                 Page:Page
                                                                      9    10 of 10
                                                                                 (10 of 10)

  Case No. 19-1952, Sukari v. Akebono Brake Corporation


  create a fact dispute. And Sukari takes issue with the fact that she was not required to sign a letter

  of intent prior to her termination, as she says the employee handbook required. But a reasonable

  jury could not conclude that Akebono’s proffered reason was pretextual solely because Sukari did

  not sign a letter of intent prior to her termination, given the efforts Torigian and Snygg made to

  address Sukari’s attendance issues throughout her employment.

         Accordingly, Sukari’s FMLA retaliation claim also fails.

                                         III. CONCLUSION

         For these reasons, we AFFIRM the judgment of the district court.




                                                    9
